PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

Kyndryl, Inc.1 Vanderbilt AvenueNew York NY NEW YORK 10017



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

This is a decision on the “Petition to Remove Finality of Action” filed May 31, 2022 under 37 CFR § 1.181 requesting withdrawal of the finality of the Office action dated March 30, 2022.

The petition is DISMISSED-as-MOOT.


Background

On March 30, 2022, a Final office action was mailed.
On May 31, 2021, the Petitioner filed the instant “Petition to Remove Finality of Action” under 37 CFR § 1.181.
On June 28, 2022, a Non-final office action was mailed. 

Applicable Regulations, Rules, and Statutes

MPEP § 706.07(d) Final Rejection, Withdrawal of, Premature states in relevant part:

“If, on request by applicant for reconsideration, the primary examiner finds the final rejection to have been premature, he or she should withdraw the finality of the rejection.”





Discussion

The finality of the March 30, 2022 Final office action was effectively withdrawn with the Non-final Office action mailed on June 28, 2022. Accordingly, the petition is dismissed as moot. 


Conclusion

In view of the above, Petitioner’s request on May 31, 2022 is DISMISSED as MOOT.  

The application remains in active status.

Any inquiries related to this decision may be directed to Marc Jimenez, Quality Assurance Specialist, at (571) 272-4530.





/TARIQ R HAFIZ/______________________
Tariq Hafiz
Technology Center 3600
(571) 272-5350
/MJ/ 07/25/2022